 

Exhibit 10.5

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of December __, 2015 by and between MAM SOFTWARE, INC., a Delaware
corporation (the “Grantor”), and JPMORGAN CHASE BANK, N.A. (the “Lender”), on
behalf of the Secured Parties.

 

PRELIMINARY STATEMENT

 

MAM Software Group, Inc. (the “Borrower”) and the Lender are entering into a
Credit Agreement dated as of even date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Grantor has guaranteed payment and performance of the “Secured Obligations” (as
defined in the Credit Agreement) pursuant to the terms and conditions of that
certain Guaranty Agreement dated as of the date hereof from Grantor to Lender
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”). The Grantor is entering into this Security Agreement in
order to induce the Lender to enter into and extend credit to the Borrower under
the Credit Agreement and to secure the Secured Obligations that it has agreed to
guarantee pursuant to Article IX of the Credit Agreement.

 

ACCORDINGLY, the Grantor and the Lender, on behalf of the Secured Parties,
hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1.          Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2.          Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.          Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Closing Date” means the date of the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Lender, between the Lender and any third
party (including any bailee, consignee, customs broker, or other similar Person)
in possession of any Collateral or any landlord of any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Collateral Report” means any certificate, report or other document delivered by
the Grantor to the Lender with respect to the Collateral pursuant to any Loan
Document.

 

 

 

  

“Commercial Tort Claims” means the commercial tort claims as defined in Article
9 of the UCC, including each commercial tort claim specifically described on
Exhibit I.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Lender, among any Loan Party, a banking institution holding
such Loan Party's funds, and the Lender with respect to collection and control
of all deposits and balances held in a deposit account maintained by such Loan
Party with such banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

 2 

 

  

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the Lender
pursuant to this Security Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” shall have the meaning set forth in the Credit Agreement.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which the Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender's Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

GRANT OF SECURITY INTEREST

 

The Grantor hereby pledges, assigns and grants to the Lender, on behalf of and
for the benefit of the Secured Parties, a security interest in all of its right,
title and interest in, to and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of the Grantor (including under any trade name or derivations thereof), and
whether owned or consigned by or to, or leased from or to, the Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including:

 

 3 

 

  

(i)all Accounts;

(ii)all Chattel Paper;

(iii)all Copyrights, Patents and Trademarks;

(iv)all Documents;

(v)all Equipment;

(vi)all Fixtures;

(vii)all General Intangibles;

(viii)all Goods;

(ix)all Instruments;

(x)all Inventory;

(xi)all Investment Property;

(xii)all cash or cash equivalents;

(xiii)all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiv)all Deposit Accounts with any bank or other financial institution;

(xv)all Commercial Tort Claims; and

(xvi)all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

 

to secure the prompt and complete payment and performance of the Secured
Obligations.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Except as set forth in the Disclosure Schedules attached to the Credit
Agreement, the Grantor represents and warrants to the Lender and the Secured
Parties that:

 

3.1.          Title, Authorization, Validity, Enforceability, Perfection and
Priority. The Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Lender the security interest in the Collateral pursuant hereto. The
execution and delivery by the Grantor of this Security Agreement has been duly
authorized by proper corporate proceedings, and this Security Agreement
constitutes a legal valid and binding obligation of the Grantor and creates a
security interest which is enforceable against the Grantor in all Collateral it
now owns or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against the Grantor in the locations listed on Exhibit
H, the Lender will have a fully perfected first priority security interest in
that Collateral in which a security interest may be perfected by filing, subject
only to Liens permitted under Section 4.1(e).

 

 4 

 

  

3.2.         Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of the Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

 

3.3.         Principal Location. The Grantor's mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), are disclosed in Exhibit A; the Grantor
has no other places of business except those set forth in Exhibit A.

 

3.4.         Collateral Locations. All of Grantor's locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by the
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

3.5.         Deposit Accounts. All of the Grantor's Deposit Accounts are listed
on Exhibit B.

 

3.6.         Exact Names. The Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in the Grantor’s
organizational documents, as amended, as filed with the Grantor’s jurisdiction
of organization. The Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

 

3.7.         Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of the Grantor. All action by the
Grantor necessary or desirable to protect and perfect the Lender’s Lien on each
item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken. The Lender will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

 

3.8.         Accounts and Chattel Paper.

 

(a)          The names of the obligors, amounts owing, due dates and other
information with respect to the Accounts and Chattel Paper are and will be
correctly stated in all records of the Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the Lender by
the Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, the Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 

(b)          With respect to Accounts, (i) [RESERVED]; (ii) all Accounts
represent bona fide sales of Inventory or rendering of services to Account
Debtors in the ordinary course of the Grantor’s business and are not evidenced
by a judgment, Instrument or Chattel Paper; (iii) there are no setoffs, claims
or disputes existing or asserted with respect thereto and the Grantor has not
made any agreement with any Account Debtor for any extension of time for the
payment thereof, any compromise or settlement for less than the full amount
thereof, any release of any Account Debtor from liability therefor, or any
deduction therefrom except a discount or allowance allowed by the Grantor in the
ordinary course of its business for prompt payment and disclosed to the Lender;
(iv) to Grantor’s knowledge, there are no facts, events or occurrences which in
any way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on the Grantor’s books
and records and any invoices, statements and Collateral Reports with respect
thereto; (v) the Grantor has not received any written notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any material adverse change in such Account Debtor’s financial
condition; and (vi) the Grantor has no knowledge that any Account Debtor has
become insolvent or is generally unable to pay its debts as they become due.

 

 5 

 

  

(c)          In addition, with respect to all Accounts, (i) the amounts shown on
all Collateral Reports, invoices and statements with respect thereto are
actually and absolutely owing to the Grantor as indicated thereon and are not in
any way contingent, and (ii) to the Grantor’s knowledge, all Account Debtors
have the capacity to contract.

 

3.9.         Inventory. With respect to any Inventory, (a) such Inventory (other
than Inventory in transit) is located at one of the Grantor’s locations set
forth on Exhibit A, (b) no Inventory (other than Inventory in transit) is now,
or shall at any time or times hereafter be stored at any other location except
as permitted by Section 4.1(g), (c) the Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for the security
interest granted to the Lender hereunder, for the benefit of the Lender and the
Secured Parties, and Permitted Encumbrances, (d) such Inventory is of good and
merchantable quality, free from any material defects, (e) such Inventory is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party upon sale or disposition of that Inventory or the payment of any monies to
any third party upon such sale or other disposition, (f) such Inventory has been
produced in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder, and (g) the
completion of manufacture, sale or other disposition of such Inventory by the
Lender following an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which the Grantor is a party or to which such property is subject.

 

3.10.       Intellectual Property. The Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, as applicable fully perfected first
priority security interests in favor of the Lender on the Grantor’s Patents,
Trademarks and Copyrights, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from the Grantor; and
all action necessary or desirable to protect and perfect the Lender’s Lien on
the Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.

 

3.11.       Filing Requirements. None of the Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E.
None of the Collateral is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by the Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

 

3.12.       No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming the Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements (a)
naming the Lender as the secured party and (b) in respect to other Liens
permitted under Section 6.02 of the Credit Agreement.

 

3.13.       Pledged Collateral.

 

(a)          Exhibit G sets forth a complete and accurate list of all of the
Pledged Collateral. The Grantor is the direct, sole beneficial owner and sole
holder of record of the Pledged Collateral listed on Exhibit G as being owned by
it, free and clear of any Liens, except for the security interest granted to the
Lender hereunder and Permitted Encumbrances. The Grantor further represents and
warrants that (i) all Pledged Collateral constituting an Equity Interest has
been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized, validly issued, are fully paid and non-assessable,
(ii) with respect to any certificates delivered to the Lender representing an
Equity Interest, either such certificates are Securities as defined in Article 8
of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, the Grantor has so informed the Lender so that
the Lender may take steps to perfect its security interest therein as a General
Intangible, (iii) all such Pledged Collateral held by a securities intermediary
is covered by a control agreement among the Grantor, the securities intermediary
and the Lender pursuant to which the Lender has Control and (iv) all Pledged
Collateral which represents Indebtedness owed to the Grantor has been duly
authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

 

 6 

 

  

(b)          In addition, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, (ii) no options, warrants, calls or commitments of any character
whatsoever (A) exist relating to the Pledged Collateral or (B) obligate the
issuer of any Equity Interest included in the Pledged Collateral to issue
additional Equity Interests, and (iii) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by the Grantor of the
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by the Grantor, or for the
exercise by the Lender of the voting or other rights provided for in this
Security Agreement or for the remedies in respect of the Pledged Collateral
pursuant to this Security Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally.

 

(c)          Except as set forth in Exhibit G, the Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral and
none of the Pledged Collateral which represents Indebtedness owed to the Grantor
is subordinated in right of payment to other Indebtedness or subject to the
terms of an indenture.

 

ARTICLE IV

COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:

 

4.1.         General.

 

(a)          Collateral Records. The Grantor will maintain complete and accurate
books and records with respect to the Collateral and furnish to the Lender such
reports relating to the Collateral as the Lender shall from time to time
request.

 

(b)          Authorization to File Financing Statements; Ratification. The
Grantor hereby authorizes the Lender to file, and if requested will deliver to
the Lender, all financing statements and other documents and take such other
actions as may from time to time be requested by the Lender in order to maintain
a first perfected security interest in and, if applicable, Control of, the
Collateral. Any financing statement filed by the Lender may be filed in any
filing office in any UCC jurisdiction and may (i) indicate the Collateral (1) as
all assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether the Grantor is an organization, the type of
organization and any organization identification number issued to the Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. The
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Lender promptly upon request. The Grantor also ratifies its
authorization for the Lender to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 

 7 

 

  

(c)          Further Assurances. The Grantor will, if so requested by the
Lender, furnish to the Lender, as often as the Lender reasonably requests,
statements and schedules further identifying and describing the Collateral and
such other reports and information in connection with the Collateral as the
Lender may reasonably request, all in such detail as the Lender may specify. The
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the Lender
in the Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

 

(d)          Disposition of Collateral. The Grantor will not sell, lease or
otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.

 

(e)          Liens. The Grantor will not create, incur, or suffer to exist any
Lien on the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement.

 

(f)          Other Financing Statements. The Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral, except for financing statements (i) naming the Lender
as the secured party, and (ii) in respect to other Liens permitted under Section
6.02 of the Credit Agreement. The Grantor acknowledges that it is not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement without the prior written consent of the
Lender, subject to the Grantor's rights under Section 9-509(d)(2) of the UCC.

 

(g)          Locations. The Grantor will not (i) maintain any Collateral at any
location other than those locations listed on Exhibit A or disclosed to Lender
pursuant to clause (ii) of this Section, (ii) otherwise change, or add to, such
locations without the Lender’s prior written consent as required by the Credit
Agreement (and if the Lender gives such consent, the Grantor will concurrently
therewith obtain a Collateral Access Agreement for each such location to the
extent required by the Credit Agreement), or (iii) change its principal place of
business or chief executive office from the location identified on Exhibit A,
other than as permitted by the Credit Agreement.

 

(h)          Compliance with Terms. The Grantor will perform and comply with all
obligations in respect of the Collateral and all agreements to which it is a
party or by which it is bound relating to the Collateral.

 

4.2.         Receivables.

 

(a)          Certain Agreements on Receivables. The Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, the Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

 

(b)          Collection of Receivables. Except as otherwise provided in this
Security Agreement, the Grantor will collect and enforce, at the Grantor's sole
expense, all amounts due or hereafter due to the Grantor under the Receivables.

 

(c)          Delivery of Invoices. The Grantor will deliver to the Lender
immediately upon its request after the occurrence and during the continuation of
an Event of Default duplicate invoices with respect to each Account bearing such
language of assignment as the Lender shall specify.

 

(d)          Disclosure of Counterclaims on Receivables. If (i) any material
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable exists or (ii) if, to the knowledge of the Grantor, any
material dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, the Grantor will promptly
disclose such fact to the Lender in writing.

 

 8 

 

  

(e)          Electronic Chattel Paper. The Grantor shall take all steps
necessary to grant the Lender Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

 

4.3.         Inventory and Equipment.

 

(a)          Maintenance of Goods. The Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of the Grantor’s business and except for ordinary
wear and tear in respect of the Equipment.

 

(b)          Returned Inventory. If an Account Debtor returns any Inventory to
the Grantor when no Event of Default exists, then the Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. The Grantor shall promptly report to
the Lender any return involving an amount in excess of $100,000. Each such
report shall indicate the reasons for the returns and the locations and
condition of the returned Inventory. In the event any Account Debtor returns
Inventory to the Grantor when an Event of Default has occurred and is
continuing, the Grantor, upon the request of the Lender, shall: (i) hold the
returned Inventory in trust for the Lender; (ii) segregate all returned
Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Lender’s written instructions; and (iv) not
issue any credits or allowances with respect thereto without the Lender’s prior
written consent. All returned Inventory shall be subject to the Lender’s Liens
thereon.

 

(c)          Equipment. The Grantor shall promptly inform the Lender of any
additions to or deletions from the Equipment which individually or in the
aggregate exceed $100,000. The Grantor shall not permit any Equipment to become
a fixture with respect to real property or to become an accession with respect
to other personal property with respect to which real or personal property the
Lender does not have a Lien. The Grantor will not, without the Lender’s prior
written consent, alter or remove any identifying symbol or number on any of the
Grantor’s Equipment constituting Collateral.

 

4.4.        Delivery of Instruments, Securities, Chattel Paper and Documents.
The Grantor will (a) deliver to the Lender immediately upon execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), (b) hold in trust for
the Lender upon receipt and immediately thereafter deliver to the Lender any
Chattel Paper, Securities and Instruments constituting Collateral, (c) upon the
Lender’s request, deliver to the Lender (and thereafter hold in trust for the
Lender upon receipt and immediately deliver to the Lender) any Document
evidencing or constituting Collateral.

 

4.5.        Uncertificated Pledged Collateral. The Grantor will permit the
Lender from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral not represented by certificates
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Lender granted pursuant to this Security Agreement. The Grantor will take
any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any Pledged Collateral, to cause the Lender to have and retain Control
over such Pledged Collateral. Without limiting the foregoing, the Grantor will,
with respect to Pledged Collateral held with a securities intermediary, cause
such securities intermediary to enter into a control agreement with the Lender,
in form and substance satisfactory to the Lender, giving the Lender Control.

 

 9 

 

  

4.6.         Pledged Collateral.

 

(a)          Changes in Capital Structure of Issuers. Subject to the terms of
the Credit Agreement, the Grantor will not (i) permit or suffer any issuer of an
Equity Interest constituting Pledged Collateral to dissolve, merge, liquidate,
retire any of its Equity Interests or other Instruments or Securities evidencing
ownership, reduce its capital, sell or encumber all or substantially all of its
assets (except for Permitted Encumbrances and sales of assets permitted pursuant
to Section 4.1(d)) or merge or consolidate with any other entity, or (ii) vote
any Pledged Collateral in favor of any of the foregoing.

 

(b)          Issuance of Additional Securities. The Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral to issue
additional Equity Interests, any right to receive the same or any right to
receive earnings, except to the Grantor.

 

(c)          Registration of Pledged Collateral. Upon the occurrence and during
the continuance of an Event of Default, the Grantor will permit any registerable
Pledged Collateral to be registered in the name of the Lender or its nominee at
any time at the option of the Lender.

 

(d)          Exercise of Rights in Pledged Collateral.

 

(i)          Without in any way limiting the foregoing and subject to clause
(ii) below, the Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Lender in respect of the Pledged Collateral.

 

(ii)         The Grantor will permit the Lender or its nominee at any time after
the occurrence of an Event of Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting Pledged
Collateral as if it were the absolute owner thereof.

 

(iii)        The Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral to
the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, any Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

(iv)        All Excluded Payments and all other distributions in respect of any
Pledged Collateral, whenever paid or made, shall be delivered to the Lender to
hold as Pledged Collateral and shall, if received by the Grantor, be received in
trust for the benefit of the Lender, be segregated from the other property or
funds of the Grantor, and be forthwith delivered to the Lender as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

(e)          Interests in Limited Liability Companies and Limited Partnerships.
The Grantor agrees that no ownership interests in a limited liability company or
a limited partnership which are included within the Collateral shall at any time
constitute a Security under Article 8 of the UCC of the applicable jurisdiction.

 

 10 

 

  

4.7.         Intellectual Property.

 

(a)          The Grantor will use its commercially reasonable best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or benefit of the Lender of any License held by the Grantor and to enforce the
security interests granted hereunder.

 

(b)          The Grantor shall notify the Lender immediately if it knows or has
reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding the Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

 

(c)          In no event shall the Grantor, either directly or through any
agent, employee, licensee or designee, file an application for the registration
(but not for renewal) of any Patent, Trademark or Copyright with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency without giving the Lender prior written notice thereof,
and, upon request of the Lender, the Grantor shall execute and deliver any and
all security agreements as the Lender may request to evidence the Lender’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of the Grantor relating thereto or represented thereby.

 

(d)          The Grantor shall take all actions necessary or reasonably
requested by the Lender to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings.

 

(e)          The Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the Lender
shall deem appropriate under the circumstances to protect such Patent, Trademark
or Copyright. In the event that the Grantor institutes suit because any of the
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, the Grantor shall comply with
Section 4.8.

 

4.8          Commercial Tort Claims. The Grantor shall promptly, and in any
event within two Business Days after the same is acquired by it, notify the
Lender of any commercial tort claim (as defined in the UCC) acquired by it and,
unless the Lender otherwise consents, the Grantor shall enter into an amendment
to this Security Agreement, in the form of Exhibit J hereto, granting to Lender
a first priority security interest in such commercial tort claim.

 

4.9.         Letter-of-Credit Rights. If the Grantor is or becomes the
beneficiary of a letter of credit, the Grantor shall promptly, and in any event
within two (2) Business Days after becoming a beneficiary, notify the Lender
thereof and cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Lender and (ii) agree to direct
all payments thereunder to a Deposit Account at the Lender or subject to a
Deposit Account Control Agreement for application to the Secured Obligations, in
accordance with Section 2.16 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Lender.

 

4.10.      Federal, State or Municipal Claims. The Grantor will promptly notify
the Lender of any Collateral which constitutes a claim against the United States
government or any state or local government or any instrumentality or agency
thereof, the assignment of which claim is restricted by federal, state or
municipal law.

 

 11 

 

  

4.11.       No Interference. Subject to the terms of the Credit Agreement, the
Grantor agrees that it will not interfere with any right, power and remedy of
the Lender provided for in this Security Agreement or now or hereafter existing
at law or in equity or by statute or otherwise, or the exercise or beginning of
the exercise by the Lender of any one or more of such rights, powers or
remedies.

 

4.12.       Insurance. (a)  In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, the Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall be in an
amount equal to the lesser of the total Commitment or the total replacement cost
value of the improvements.

 

(b)          All insurance policies required hereunder and under Section 5.10 of
the Credit Agreement shall name the Lender as an additional insured or as
lender's loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
reasonably satisfactory to the Lender, which provide that: (i) all proceeds
thereunder with respect to any Collateral shall be payable to the Lender; (ii)
no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy; and (iii) such policy and lender
loss payable or mortgagee clauses may be canceled, amended, or terminated only
upon at least thirty (30) days prior written notice given to the Lender.

 

(c)          All premiums on any such insurance shall be paid when due by the
Grantor, and copies of the policies delivered to the Lender. If the Grantor
fails to obtain or maintain any insurance as required by this Section, the
Lender may obtain such insurance at the Borrower’s expense. By purchasing such
insurance, the Lender shall not be deemed to have waived any Default arising
from the Grantor's failure to maintain such insurance or pay any premiums
therefor.

 

4.13.     Collateral Access Agreements. The Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Lender.

 

4.14.      Deposit Account Control Agreements. The Grantor will provide to the
Lender upon the Lender’s request, a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a deposit account of
the Grantor as set forth in this Security Agreement.

 

4.15.      Change of Name or Location; Change of Fiscal Year. The Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Lender shall
have received at least thirty (30) days prior written notice of such change and
the Lender shall have acknowledged in writing that either (1) such change will
not adversely affect the validity, perfection or priority of the Lender’s
security interest in the Collateral, or (2) any reasonable action requested by
the Lender in connection therewith has been completed or taken (including any
action to continue the perfection of any Liens in favor of the Lender in any
Collateral), provided that, any new location shall be in the continental U.S.
The Grantor shall not change its fiscal year which currently ends on June 30.

 

 12 

 

 

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

 

5.1.         Events of Default. Subject to the notice of default and applicable
cure periods, if any, set forth in the Credit Agreement, which are incorporate
herein by reference, the occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

 

(a)          Any representation or warranty made by or on behalf of the Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made and has not been remedied to Lender’s satisfaction
within thirty (30) days after written notice thereof from Lender to Borrower.

 

(b)          The Grantor shall fail to observe or perform any of the terms or
provisions of Article IV.

 

(c)          The Grantor shall fail to observe or perform any of the terms or
provisions of this Security Agreement (other than a breach which constitutes an
Event of Default under any other Section of this Article V), and such failure
shall continue unremedied for a period of fifteen (15) days after the earlier of
knowledge of such breach or notice thereof from the Lender.

 

(d)          The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement.

 

(e)          Any Equity Interest which is included within the Collateral shall
at any time constitute a Security or the issuer of any such Equity Interest
shall take any action to have such interests treated as a Security unless (i)
all certificates or other documents constituting such Security have been
delivered to the Lender and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Lender has entered into
a control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

 

5.2.        Remedies.

 

(a)          Upon the occurrence of an Event of Default, the Lender may exercise
any or all of the following rights and remedies:

 

(i)          those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the Lender
and the other Secured Parties prior to an Event of Default;

 

(ii)         those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank's right of setoff or bankers' lien) when a debtor is in
default under a security agreement;

 

(iii)        give notice of sole control or any other instruction under any
Deposit Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;

 

 13 

 

  

(iv)        without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to the Grantor or any
other Person, enter the premises of the Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at the Grantor's premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Lender may deem commercially reasonable; and

 

(v)         concurrently with written notice to the Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Lender was the outright owner thereof.

 

(b)          The Lender, on behalf of the Lender and the other Secured Parties,
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(c)          The Lender shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Lender and the other Secured Parties, the whole
or any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption the Grantor hereby expressly releases.

 

(d)          Until the Lender is able to effect a sale, lease, or other
disposition of Collateral, the Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Lender. The Lender may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Lender’s remedies (for the benefit of the Lender and the other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment.

 

(e)          If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full, there remain Swap Agreement
Obligations outstanding, the Lender may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.

 

(f)          Notwithstanding the foregoing, neither the Lender nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, the Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

(g)          The Grantor recognizes that the Lender may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. The
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the Grantor and the issuer would
agree to do so.

 

5.3.         Grantor's Obligations Upon Default. Upon the request of the Lender
after the occurrence of a Default, the Grantor will:

 

 14 

 

   

(a)          assemble and make available to the Lender the Collateral and all
books and records relating thereto at any place or places specified by the
Lender, whether at the Grantor's premises or elsewhere;

 

(b)          permit the Lender, by the Lender’s representatives and agents,
provided the same do not breach the peace, to enter, occupy and use any premises
where all or any part of the Collateral, or the books and records relating
thereto, or both, are located, to take possession of all or any part of the
Collateral or the books and records relating thereto, or both, to remove all or
any part of the Collateral or the books and records relating thereto, or both,
and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy;

 

(c)          RESERVED

 

(d)          take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Lender to consummate a public sale or other disposition of the Pledged
Collateral; and

 

(e)          at its own expense, cause the independent certified public
accountants then engaged by the Grantor to prepare and deliver to the Lender, at
any time, and from time to time, promptly upon the Lender’s request, the
following reports with respect to the Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.

 

5.4.         Grant of Intellectual Property License. For the purpose of enabling
the Lender to exercise the rights and remedies under this Article V at such time
as the Lender shall be lawfully entitled to exercise such rights and remedies,
the Grantor hereby (a) grants to the Lender, for the benefit of itself and the
other Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantor) to use, license or
sublicense any intellectual property rights now owned or hereafter acquired by
the Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof and (b) irrevocably agrees that the Lender may sell any of the Grantor's
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor's Inventory from the Grantor and in connection
with any such sale or other enforcement of the Lender’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to the Grantor and any Inventory that is covered by any Copyright owned
by or licensed to the Grantor and the Lender may finish any work in process and
affix any Trademark owned by or licensed to the Grantor and sell such Inventory
as provided herein.

 

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.         Account Verification. The Lender may at any time after the
occurrence of an Event of Default, in the Lender’s own name, in the name of a
nominee of the Lender, or in the name of the Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of the Grantor,
parties to contracts with the Grantor and obligors in respect of Instruments of
the Grantor to verify with such Persons, to the Lender’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

 15 

 

  

6.2.         Authorization for Lender to Take Certain Action.

 

(a)          Except in the case of subpart (ii) hereof, upon the occurrence and
continuance of an Event of Default, the Grantor irrevocably authorizes the
Lender at any time and from time to time in the sole discretion of the Lender
and appoints the Lender as its attorney-in-fact (i) to endorse and collect any
cash proceeds of the Collateral, (ii) to file any financing statement with
respect to the Collateral and to file any other financing statement or amendment
of a financing statement (which does not add new collateral or add a debtor) in
such offices as the Lender in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Lender’s security
interest in the Collateral, (iii) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Lender Control over such Pledged
Collateral, (iv) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens that are permitted under Section
6.02 of the Credit Agreement), (v) to contact Account Debtors for any reason,
(vi) to demand payment or enforce payment of the Receivables in the name of the
Lender or the Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (vii) to sign
the Grantor's name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Grantor, assignments and verifications
of Receivables, (viii) to exercise all of the Grantor's rights and remedies with
respect to the collection of the Receivables and any other Collateral, (ix) to
settle, adjust, compromise, extend or renew the Receivables, (x) to settle,
adjust or compromise any legal proceedings brought to collect Receivables, (xi)
to prepare, file and sign the Grantor's name on a proof of claim in bankruptcy
or similar document against any Account Debtor of the Grantor, (xii) to prepare,
file and sign the Grantor's name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xiii) to change the address for delivery of mail addressed to the Grantor to
such address as the Lender may designate and to receive, open and dispose of all
mail addressed to the Grantor, and (xiv) to do all other acts and things
necessary to carry out this Security Agreement; and the Grantor agrees to
reimburse the Lender on demand for any payment made or any expense incurred by
the Lender in connection with any of the foregoing; provided that, this
authorization shall not relieve the Grantor of any of its obligations under this
Security Agreement or under the Credit Agreement.

 

(b)          All acts of said attorney or designee in accordance with the terms
of this Agreement and applicable law are hereby ratified and approved. The
powers conferred on the Lender, for the benefit of the Lender and the other
Secured Parties, under this Section 6.2 are solely to protect the Lender’s and
the other Secured Parties’ interests in the Collateral and shall not impose any
duty upon the Lender or any other Secured Party to exercise any such powers. The
Lender agrees that, except for the powers granted in Section 6.2(a)(i)-(iv) and
Section 6.2(a)(xiv), it shall not exercise any power or authority granted to it
unless an Event of Default has occurred and is continuing.

 

6.3.         Proxy. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE LENDER
AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF THE
GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY
OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE
LENDER AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE
PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF A DEFAULT.

 

 16 

 

  

6.4.          Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
LENDER AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE LENDER, ANY OTHER SECURED PARTY, ANY OF
THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR OR THEIR AFFILIATES' RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1           Waivers. The Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantor, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, the Grantor waives all claims, damages, and demands
against the Lender or any other Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Lender or such Secured Party as
finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, the Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Lender or
any other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, the Grantor hereby waives presentment, demand, protest or any notice (to
the maximum extent permitted by applicable law) of any kind in connection with
this Security Agreement or any Collateral.

 

7.2.          Limitation on the Lender’s Duty with Respect to the Collateral.
Aside from acting in a commercially reasonable manner, the Lender shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The Lender
shall use reasonable care with respect to the Collateral in its possession or
under its control. The Lender shall not have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Lender to exercise remedies in a
commercially reasonable manner, the Grantor acknowledges and agrees that it is
commercially reasonable for the Lender (i) to fail to incur expenses deemed
significant by the Lender to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Lender against risks of loss, collection or
disposition of Collateral or to provide to the Lender a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Lender in the
collection or disposition of any of the Collateral. The Grantor acknowledges
that the purpose of this Section 7.2 is to provide non-exhaustive indications of
what actions or omissions by the Lender would be commercially reasonable in the
Lender’s exercise of remedies against the Collateral and that other actions or
omissions by the Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 7.2. Without limitation upon the
foregoing, nothing contained in this Section 7.2 shall be construed to grant any
rights to the Grantor or to impose any duties on the Lender that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7.2.

 

 17 

 

  

7.3.          Compromises and Collection of Collateral. The Grantor and the
Lender recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Grantor agrees that the Lender
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion
acting in good faith shall determine or abandon any Receivable, and any such
action by the Lender shall be commercially reasonable so long as the Lender acts
in good faith based on information known to it at the time it takes any such
action.

 

7.4.          Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Lender may perform or pay any obligation which the
Grantor has agreed to perform or pay in this Security Agreement and the Grantor
shall reimburse the Lender for any amounts paid by the Lender pursuant to this
Section 7.4. The Grantor's obligation to reimburse the Lender pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

 

7.5           Specific Performance of Certain Covenants. The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 5.3, or 7.7 will cause irreparable injury to the Lender and the other
Secured Parties, that the Lender and the other Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Lender to seek and obtain specific performance of other
obligations of the Grantor contained in this Security Agreement, that the
covenants of the Grantor contained in the Sections referred to in this Section
7.5 shall be specifically enforceable against the Grantor.

 

7.6.          Dispositions Not Authorized. The Grantor is not authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Lender or the other Secured Parties unless such authorization is in writing
signed by the Lender.

 

7.7.          No Waiver; Amendments; Cumulative Remedies. No failure or delay by
the Lender or any other Secured Party to exercise any right or power under this
Security Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender and the other Secured Parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Lender and then only to the extent in such writing
specifically set forth.

 

 18 

 

  

7.8.          Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

 

7.9           Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against the Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

7.10.        Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Lender, the other Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that the Grantor shall not have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Lender. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Lender, for the benefit of the Lender and
the other Secured Parties, hereunder.

 

7.11.        Survival of Representations. All representations and warranties of
the Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

7.12.        Taxes and Expenses. Subject to the terms of the Credit Agreement,
any taxes (including income taxes) payable or ruled payable by Federal or State
authority in respect of this Security Agreement shall be paid by the Grantor,
together with interest and penalties, if any. The Grantor shall reimburse the
Lender for any and all out-of-pocket expenses and internal charges (including
reasonable attorneys', auditors' and accountants' fees and reasonable time
charges of attorneys, paralegals, auditors and accountants who may be employees
of the Lender) paid or incurred by the Lender in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and, to the extent provided in the Credit Agreement in
the audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantor.

 

 19 

 

  

7.13.         Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

7.14.         Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit has been delivered to the Lender as required
by the Credit Agreement) and no commitments of the Lender which would give rise
to any Secured Obligations are outstanding.

 

7.15.         Entire Agreement. This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantor and
the Lender relating to the Collateral and supersedes all prior agreements and
understandings between the Grantor and the Lender relating to the Collateral.

 

7.16.         CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

 

7.17.         CONSENT TO JURISDICTION. THE GRANTOR HEREBY IRREVOCABLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S.
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE GRANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO BRING
PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE GRANTOR AGAINST THE LENDER OR ANY AFFILIATE OF THE
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

7.18.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 20 

 

  

7.19.        Indemnity. Subject to the terms of the Credit Agreement, the
Grantor hereby agrees to indemnify the Lender, the other Secured Parties and
their respective successors, assigns, agents and employees, from and against any
and all liabilities, damages, penalties, suits, fees, costs, and expenses of any
kind and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Lender or any other Secured Party is a
party thereto) imposed on, incurred by or asserted against the Lender or any
other Secured Party, or their respective successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement, or
the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by any Secured Party or the Grantor, and any claim for Patent,
Trademark or Copyright infringement).

 

7.20.        Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

7.21.       Lien Absolute. Subject to the terms of the Credit Agreement, all
rights of the Lender hereunder, and all obligations of the Grantor hereunder,
shall be absolute and unconditional irrespective of:

 

(a)          any lack of validity or enforceability of the Credit Agreement, any
other Loan Document or any other agreement or instrument governing or evidencing
any Secured Obligations;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing any Secured Obligations;

 

(c)          any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

 

(d)          the insolvency of any Person; or

 

(e)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Grantor.

 

7.22.       Release. The Grantor consents and agrees that the Lender may at any
time, or from time to time, in its discretion:

 

(a)          renew, extend or change the time of payment, and/or the manner,
place or terms of payment of all or any part of the Secured Obligations; and

 

(b)          exchange, release and/or surrender all or any of the Collateral
(including the Pledged Collateral), or any part thereof, by whomsoever
deposited, which is now or may hereafter be held by the Lender in connection
with all or any of the Secured Obligations; all in such manner and upon such
terms as the Lender may deem proper, and without notice to or further assent
from the Grantor, it being hereby agreed that the Grantor shall be and remain
bound upon this Security Agreement, irrespective of the value or condition of
any of the Collateral, and notwithstanding any such change, exchange,
settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Secured Obligations may, at any time, exceed the
aggregate principal amount thereof set forth in the Credit Agreement, or any
other agreement governing any Secured Obligations.

 

 21 

 

  

ARTICLE VIII

NOTICES

 

8.1.          Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 8.01 of
the Credit Agreement, provided that notices to the Grantor shall be sent to the
Grantor at its mailing address set forth in Exhibit A hereto.

 

8.2.          Change in Address for Notices. Each of the Grantor and the Lender
may change the address for service of notice upon it by a notice in writing to
the other party.

 

8.3           Inconsistent Provisions. This Security Agreement and the Credit
Agreement are intended to be read and construed together to the end that they
are to be read consistently together. To the extent that there may be any
inconsistency, the terms of the Credit Agreement shall control.

 

[Signature Page Follows]

 

 22 

 

 

IN WITNESS WHEREOF, the Grantor and the Lender have executed this Security
Agreement as of the date first above written.

 

  GRANTOR:           MAM SOFTWARE, INC.             By:         Name:      
Title:             JPMORGAN CHASE BANK, N.A.,      as Lender             By:    
    Name:       Title:  

 

  My Commission Expires: ___________

 

STATE OF ___________________________)

) SS

CITY/COUNTY OF ____________________________)

 

The foregoing instrument was acknowledged before me this ___ day of December,
2015, by ________, a ______ of MAM Software, Inc., a Delaware corporation, on
behalf of said ______________

 

  _________________________   Notary Public       My commission expires:
____________

 

 

 

  

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 8.1 of Security Agreement)

 

GRANTOR'S INFORMATION AND COLLATERAL LOCATIONS

 

I.Name of Grantor:

 

II.State of Incorporation or Organization:

 

III.Type of Entity:

 

IV.Organizational Number assigned by State of Incorporation or Organization:
_________________

 

V.Federal Identification Number: ________________________________

 

VI.Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

 

VII.Locations of Collateral:

 

(a)          Properties Owned by the Grantor:

 

(b)          Properties Leased by the Grantor (Include Landlord's Name):

 

(c)          Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements
(include name of Warehouse Operator or other Bailee or Consignee):

 

 

 

  

EXHIBIT B

(See Section 3.5 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

Name of Institution   Account Number                  

 

 

 

  

EXHIBIT C

(See Section 3.7 of Security Agreement)

 

LETTER-OF-CREDIT RIGHTS

 

CHATTEL PAPER

 

 

 

  

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Patent Description   Patent Number   Issue Date                    

 

PATENT APPLICATIONS

 

Patent Application   Application Filing Date   Application Serial Number        
           

 

TRADEMARKS

 

Trademark   Registration Date   Registration Number                    

 

TRADEMARK APPLICATIONS

 

Trademark Application   Application Filing Date   Application Serial Number    
               

 

COPYRIGHTS

 

Copyright   Registration Date   Registration Number                    

 

COPYRIGHT APPLICATIONS

 

Copyright Application   Application Filing Date   Application Serial Number    
               

 

INTELLECTUAL PROPERTY LICENSES

 

Name of Agreement   Date of Agreement   Parties to Agreement                    

 

 

 

  

EXHIBIT E

(See Section 3.11 of Security Agreement)

 

TITLE DOCUMENTS

 

I. Vehicles subject to certificates of title:

 

Description   Title Number   State Where Issued                              

 

II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:

 

Description   Registration Number                  

 

 

 

  

EXHIBIT F

(See Section 3.11 of Security Agreement)

 

FIXTURES

 

I. Legal description, county and street address of property on which Fixtures
are located:

 

II. Name and Address of Record Owner:

 

               



 

 

  

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

STOCKS

 

Issuer   Certificate
Number(s)   Number of Shares   Class of Stock   Percentage of
Outstanding Shares                                                              
         

 

BONDS

 

Issuer   Number   Face Amount   Coupon Rate   Maturity                          
                                             

 

GOVERNMENT SECURITIES

 

Issuer   Number   Type   Face Amount   Coupon Rate   Maturity                  
                                                                     

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Issuer   Description of Collateral   Percentage Ownership Interest              
                         

 

 

 

  

EXHIBIT H

(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

 

 

  

EXHIBIT I

(See Definition of “Commercial Tort Claim”)

 

COMMERCIAL TORT CLAIMS

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE
DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108
OF THE UCC}.

 

Description of Claim   Parties   Case Number; Name of Court
where Case was Filed                    



 

 

  

EXHIBIT J

(See Section 4.8 of Security Agreement)

 

AMENDMENT

 

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.8
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated ____________ __, ____,
between the undersigned, as the Grantor, and JPMorgan Chase Bank, N.A., as the
Lender, (as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Security Agreement”) and that the Collateral
listed on Schedule I to this Amendment shall be and become a part of the
Collateral referred to in said Security Agreement and shall secure all Secured
Obligations referred to in the Security Agreement.

 

                  By:       Name:       Title:    

 

Schedule I to Amendment to Security Agreement

 

COMMERCIAL TORT CLAIMS

 

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE
DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108
OF THE UCC}.

 

Description of Claim   Parties   Case Number; Name of Court
where Case was Filed                    

 

 

 

 

